          Case 2:20-cv-04299 Document 1 Filed 05/12/20 Page 1 of 17 Page ID #:1



 1   Soheila Hosseini, Esq.
     State Bar #210384
 2   23276 South Pointe Dr., Suite 218
     Laguna Hills, CA. 92653
 3   Phone: (949) 215-7100
     FAX: (949) 215-7171
 4
     Attorney for Plaintiff-Petitioner
 5

 6
                                   UNITED STATES DISTRICT COURT
 7                              CENTRAL DISTRICT OF CALIFORNIA
                                         EASTERN DIVISION
 8                                              )
     SANG WOONG HAN,
              Petitioner-Plaintiff              )
 9                                              ) Case No: 2:20-CV-4299
      v.                                        )
10                                              )
     CHAD F. WOLF, Acting Secretary, U.S.
                                                ) ADELANTO COVID
11   Department of Homeland Security;           )
     MATTHEW T. ALBENCE, Deputy                 ) PETITION FOR WRIT OF
12   Director and Senior Official Performing    ) HABEAS CORPUS AND
     the Duties of the Director, U.S.           ) COMPLAINT FOR
13   Immigration and Customs Enforcement.       ) INJUNCTIVE AND
     DAVID MARIN, Director of the Los           ) DECLARATORY RELIEF
14                                              )
     Angeles Field Office, Enforcement and
     Removal Operations, U.S. Immigration       )
15                                              )
     and Customs Enforcement; and JAMES
     JANECKA, Warden, Adelanto ICE              )
16
     Processing Center, DAVID GOMEZ, Removal )
                                                )
17   Officer, Adelanto ICE Processing Center
                Respondents-Defendants.
18

19

20

21

22

23

24

25


                                             1
          Case 2:20-cv-04299 Document 1 Filed 05/12/20 Page 2 of 17 Page ID #:2



 1                                          INTRODUCTION
 2          1-Petitioner-Plaintiff is held in civil immigration detention at the Adelanto ICE
 3   Processing Center (“Adelanto”) in the midst of the current COVID-19 pandemic where detainees
 4   are kept in crowded cells, are seated next to each other at a common table for eating their meals,
 5   they sleep on bunk beds and use common restrooms, with no hand sanitizers or disinfecting
 6   materials and no enforced policies to use masks and gloves, masks and disinfecting materials
 7   such as hand sanitizers. The only efficient method known to avoid the contagion of COVID-19
 8   virus is to practice social distancing, and for individuals to stay at least six feet apart from one
 9   another, which is not being practiced in Adelanto detention center.
10          2- As of today there are no FDA-approved treatment for COVID-19 or vaccines. The
11   only recognized and recommended method of reducing the risk of infection at this point is
12   practicing hygiene and sanitation and to keep a minimum of 6 feet distance from other
13   individuals, known as “social distancing”.
14          3. On 03/13/2020, Physician and independent medical consultant to the Department of
15   Homeland Security, Dr. Robert Greifinger, with 30 years of experience working in health care
16   for prisoners who have managed the medical care of the inmates in Rikers Island in New York
17   City, and who has authored more than 80 scholarly publications including publications about
18   public health and communicable disease, has determined that “There is no known cure or
19   antiviral treatment for COVID-19 at this time. The only way to mitigate COVID-19 is to use
20   scrupulous hand hygiene and social distancing….. Many immigration detention facilities lack
21   adequate medical care infrastructure to address the spread of infectious disease and treatment of
22   high-risk people in detention…. The only viable public health strategy available is risk
23   mitigation…... , the release of high-risk individuals is a key part of a risk mitigation strategy.”
24

25


                                                        2
          Case 2:20-cv-04299 Document 1 Filed 05/12/20 Page 3 of 17 Page ID #:3



 1   Since social distancing will be both impractical and impossible to keep given the population
 2   density in Adelanto detention facility many of the detainees and staff will most likely be
 3   contracted with the COVID-19.
 4

 5                                      JURISDICTION AND VENUE
 6           4. Jurisdiction is proper and relief is available pursuant to 28 U.S.C. § 1331 (federal
 7   question), 28 U.S.C. § 1346 (original jurisdiction), 5 U.S.C. § 702 (waiver of sovereign
 8   immunity), 28 U.S.C. § 2241 (habeas corpus jurisdiction), and Article I, Section 9, clause 2 of
 9   the United States Constitution (the Suspension Clause). This Court has the power in equity to
10   issue declaratory and injunctive relief for violations of the Constitution by federal officials. See
11   Ex Parte Young, 209 U.S. 123 (1907); Philadelphia Co. v. Stimson, 223 U.S. 605, 620 (1912)
12   (applying Ex Parte Young principle to federal government officials); 5 U.S.C.
13

14           5. Venue is proper in the Central District of California under 28 U.S.C. § 1391, because
15   at least one federal Defendant resides in this District, the Individual Plaintiff is imprisoned in this
16   District, and a substantial part of the events giving rise to the claims in this action took place in
17   this District. Venue is also proper under 28 U.S.C. § 2243 because the immediate custodians of
18   all the Individual Plaintiffs reside in this District.
19

20                                                  PARTIES
21   Plaintiff:
22           6-Plaintiff Sang Woong Han is a 46-year-old citizen of South Korea, who has been a
23   legal permanent resident since 1989. He had appeared to all his immigration hearing since 2012
24   except for the 01/27/2020 hearing when he was found unconscious due to his illness for high
25   blood pressure. On 01/27/2020 an immigration judge ordered him deported in absentia and he

                                                          3
          Case 2:20-cv-04299 Document 1 Filed 05/12/20 Page 4 of 17 Page ID #:4



 1   was subsequently transferred to Adelanto after ICE arrested him. Plaintiff’ deportation order
 2   case was later reversed, and his case was reopened on 04/13/2020 when the immigration judge
 3   found his illness as a good cause to reopen the case. Plaintiff has been in Adelanto detention
 4   facility since February of 2020.
 5

 6   Defendants:
 7           7. Defendant Chad F. Wolf is the Acting Secretary for DHS. Pursuant to 8 U.S.C. §
 8   1103(a), he oversees administration of immigration laws with authority over ICE, and its field
 9   offices as well as the authority to order the release of the Plaintiff. At all times relevant to this
10   Complaint, Defendant Wolf was acting within the scope and course of his position as the Acting
11   Secretary for DHS. Defendant Wolf is sued in his official capacity.
12           8. Defendant Matthew T. Albence is the Deputy Director and Senior Official Performing
13   the Duties of the Director of ICE. Defendant Albence is responsible for ICE’s policies, practices,
14   and procedures, including those relating to the detention of immigrants. Defendant Albence is a
15   legal custodian of the Plaintiff. At all times relevant to this Complaint, Defendant Albence was
16   acting within the scope and course of his position as an ICE official. He is sued in his official
17   capacity.
18           9. Defendant David Marin is the Director for the Los Angeles Field Office of
19   Enforcement and Removal Operations (“ERO”) within ICE, a federal law enforcement agency
20   within the Department of Homeland Security (“DHS”). ERO is a division of ICE that manages
21   and oversees the immigration detention system. In his capacity as Field Office Director for ERO,
22   Defendant Marin exercises control over and is a custodian of immigration detainees held at
23   Adelanto, including all Plaintiffs in this case. At all times relevant to this Complaint, Defendant
24   Marin was acting within the scope and course of his employment with ICE. He is sued in his
25   official capacity.

                                                        4
          Case 2:20-cv-04299 Document 1 Filed 05/12/20 Page 5 of 17 Page ID #:5



 1          10. Defendant James Janecka is Warden of Adelanto in San Bernardino County, where
 2   the Plaintiff is detained. Defendant Janecka is the direct, physical custodian of the Plaintiff. At
 3   all times relevant to this Complaint, Defendant Janecka was acting within the scope and course
 4   of his employment with Adelanto in San Bernardino County. He is sued in his official capacity.
 5   He is named in his official capacity.
 6          11-Defendant David Gomez is an Immigration and Customs Enforcement Removal
 7   Officer of Adelanto Detention Facility where plaintiff is detained. Defendant is the in charge of
 8   plaintiff’s immigration related matters. At all times relevant to this Complaint, Defendant Gomez
 9   was acting within the scope and course of his employment with Adelanto in San Bernardino
10   County. He is sued in his official capacity. He is named in his official capacity.
11

12                                     FACTUAL ALLEGATIONS
13          12- Adelanto is in the City of Adelanto and the County of San Bernardino, which are
14   within the Central District of California. Adelanto is a private, for-profit immigration detention
15   facility operated by Geo Group, Inc. for BICE.
16          13-According to the United States Centers for Disease Control and Prevention [“CDC”],
17   the coronavirus is spread mainly through person-to-person contact. More specifically, the
18   coronavirus is spread between people who are in close contact – within about 6 feet – with one
19   another through respiratory droplets produced when an infected person coughs or sneezes. The
20   droplets can land in the mouths or noses, or can be inhaled into the lungs, of people who are
21   within about 6 feet of the infected person. Moreover, studies have established that the
22   coronavirus can survive up to three days on various surfaces.
23          14-COVID-19 is a malady caused by a coronavirus that has reached pandemic status.
24   COVID-19 virus infections can cause death, serious illnesses and infectious diseases ranging
25   from no symptoms or mild ones for people at low risk, to respiratory failure and death in older

                                                       5
          Case 2:20-cv-04299 Document 1 Filed 05/12/20 Page 6 of 17 Page ID #:6



 1   patients and patients with chronic underlying conditions. There is no vaccine to prevent COVID-
 2   19. There is no known cure or antiviral treatment for COVID-19 currently. The only way to
 3   mitigate COVID-19 is to use careful hand hygiene and social distancing.
 4          15-As of May 12, 2020, COVID-19 pandemic has 1.38 million confirmed cases with
 5   more than 81,779 deaths people in the United States. In California there are 67,939 confirmed
 6   cases with 2770 deaths. In San Bernardino County, where Adelanto is located, the number of
 7   confirmed have reached 3015 with 115 deaths.
 8          16-While detained in Adelanto Detention Facility, the Plaintiff was diagnosed by the ICE
 9   medical staff as having high blood pressure and High cholesterol and was prescribed medication
10   by ICE medical staff including Gemfibrozil, Lisinopril, Amlodopine. Plaintiff has developed a
11   swollen foot since he has been detained in Adelanto Detention Facility. Some of the medical
12   documents for the Plaintiff reflect that the treatment suggested for the Plaintiff, a male
13   individual, include “Evaluated and provided brochure describing female medical and mental
14   health services related to pregnancy, terminated/miscarried pregnancies, contraception, family
15   planning and age-appropriate gynecological healthcare.”
16          17-The City of Adelanto has declared an Emergency Alert as of March 16, 2020 through
17   their Alert Center and has closed to the public all City offices including City Hall, Adelanto
18   Stadium, Senior and Community Centers. In Adelanto Detention facility attorneys are required to
19   wear goggles in addition to masks and gloves, making it unmanageable to wear glasses where the
20   same requirements do not apply to the employees of the Adelanto Detention Facility as they
21   ingress and egress, without goggles, gloves and some without masks.
22          18-Many of the ICE Removal Officers work remotely and do not respond to plaintiff’s
23   counsel’s calls and if they do it would be with a delay of 2 to three weeks.
24

25


                                                       6
          Case 2:20-cv-04299 Document 1 Filed 05/12/20 Page 7 of 17 Page ID #:7



 1          19-The Center for Disease Control for Correctional Facilities (“CDC”) has issued an
 2   Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in Correctional
 3   and Detention Facilities as follows:
 4          “…..Adhere to CDC recommendations for cleaning and disinfection during the COVID-
 5          19 response. Monitor these recommendations for updates. Several times per day, clean
 6          and disinfect surfaces and objects that are frequently touched, especially in common
 7          areas. Such surfaces may include objects/surfaces not ordinarily cleaned daily (e.g.,
 8          doorknobs, light switches, sink handles, countertops, toilets, toilet handles, recreation
 9          equipment, kiosks, and telephones). Staff should clean shared equipment several times
10          per day and on a conclusion of use basis.
11          20-The CDC Interim Recommendations for U.S. Community Facilities with
12   Suspected/Confirmed Coronavirus Disease 2019 (COVID-19) for how to clean and disinfect
13   state “If surfaces are dirty, they should be cleaned using a detergent or soap and water prior to
14   disinfection.”
15          21-The Adelanto Facility staff do not adhere to the CDC recommendations for cleaning
16   and providing sufficient hand-sanitizer. The tables, seats, countertops, and doorknobs are not
17   cleaned several times a day. The common items are not cleaned with soap and water prior to
18   disinfection. All the staff does is a walk-by spray without wiping the surfaces.
19          22-At the Adelanto Facility most hand sanitizer stations inside the dorms in the facility
20   where detainees reside are empty. On May 1, 2020 between 2:00 pm to 5:30 pm two hand
21   sanitizer stations attached to the two double doors located at the front entrance of ICE facility,
22   for ingress and egress traffic were empty.
23          23-OSHA section 1910.1200(e)(1)(i) states “A list of the hazardous chemicals known to
24   be present using a product identifier that is referenced on the appropriate safety data sheet”.
25


                                                       7
          Case 2:20-cv-04299 Document 1 Filed 05/12/20 Page 8 of 17 Page ID #:8



 1   There are no printed data sheet or signs bulletin boards to provide a list of the chemicals sprayed
 2   by the Adelanto staff for disinfection.
 3           24- Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in
 4   Correctional and Detention Facilities state that “The CDC Employers must comply with OSHA’s
 5   standards on Bloodborne Pathogens (29 CFR 1910.1030external icon), including proper disposal
 6   of regulated waste, and PPE (29 CFR 1910.132external icon).”
 7           25-The OSHA standard on Bloodborne Pathogens Section 1910.1030(d)(3)(x) states
 8   “Masks, Eye Protection, and Face Shields. Masks in combination with eye protection devices,
 9   such as goggles or glasses with solid side shields, or chin-length face shields, shall be worn
10   whenever splashes, spray, spatter, or droplets of blood or other potentially infectious materials
11   may be generated and eye, nose, or mouth contamination can be reasonably anticipated.”
12           26-The Adelanto Facility staff pass out mask to any detainee who wants to use them, but
13   many detainees decline getting the masks and the staff do not obligate them to use the mask. On
14   May 6, 2020 at 2:30 pm in W2-A dorm, no one was wearing a mask, not even the officers
15   present at the facility. In Adelanto Facility the showers are close together, with less than 6 feet
16   apart and no restriction in the use. The restroom at the Facility are commonly used by all with
17   toilets that have no lids or cover.
18           27-The CDC in their Interim Guidance on Management of Coronavirus Disease 2019
19   (COVID-19) in Correctional and Detention Facilities defines “Social Distancing” as follows:
20           “Social Distancing – Social distancing is the practice of increasing the space between
21   individuals and decreasing the frequency of contact to reduce the risk of spreading a disease
22   (ideally to maintain at least 6 feet between all individuals, even those who are asymptomatic).
23   Social distancing strategies can be applied on an individual level (e.g., avoiding physical
24   contact), a group level (e.g., canceling group activities where individuals will be in close
25   contact), and an operational level (e.g., rearranging chairs in the dining hall to increase distance

                                                       8
          Case 2:20-cv-04299 Document 1 Filed 05/12/20 Page 9 of 17 Page ID #:9



 1   between them). Although social distancing is challenging to practice in correctional and
 2   detention environments, it is a cornerstone of reducing transmission of respiratory diseases such
 3   as COVID-19. Additional information about social distancing, including information on its use
 4   to reduce the spread of other viral illnesses, is available in this CDC publication. pdf icon.”
 5           28-The CDC Interim Guidelines on Management of Coronavirus Disease 2019 (COVID-
 6   19) in Correctional and Detention Facilities for review of the exiting flu, all-hazards, and disaster
 7   plans, and revise for COVID-19 states “Make a list of possible social distancing strategies that
 8   could be implemented as needed at different stages of transmission intensity.”
 9           29-The recommendation of the CDC to practice social distancing is not practiced with
10   regards to use of phones, tables, seats, and cell rooms. Regarding phones at Adelanto Facility at
11   W2-A housing unit, there are 8 phones stations next to each other to be used by the detainees. At
12   some point the officers put a sign/divider in between the phone making it 3 functional phone and
13   not exactly 6 feet apart. The signs put up on the phone boots which are not being enforced state
14   as “In accordance with social distancing guidelines and rules this phone is not to be used.” After
15   the officers took a picture of that setting, they did not enforce that practice. As a result, the
16   detainees continue making phone calls using all 8 phone boots next to each other with less than
17   one feet apart without any objections from the staff or officers. The signs on the phone are part
18   of a show for Adelanto Facility to reflect compliance with social distancing when they make no
19   efforts for enforcement.
20           30- The CDC Guidelines on Management of Coronavirus Disease 2019 (COVID-19) in
21   Correctional and Detention Facilities for Prevention Practices for Incarcerated/Detained Persons
22   and to implement social distancing states “Implement social distancing strategies to increase the
23   physical space between incarcerated/detained persons (ideally 6 feet between all individuals,
24   regardless of the presence of symptoms).…..Rearrange seating in the dining hall so that there is
25


                                                        9
        Case 2:20-cv-04299 Document 1 Filed 05/12/20 Page 10 of 17 Page ID #:10



 1   more space between individuals (e.g., remove every other chair and use only one side of the
 2   table) “
 3              31-Regarding the tables and seats at the W2-A housing unit, there are about 18 tables
 4   with 4 attached seats. The tables are about 3-4 feet apart with no signs on any tables in between
 5   to avoid usage in accordance with the social distancing guidelines. Detainees use all the tables
 6   and all the seats with no restrictions. As a result, groups of 4 detainees sit together without social
 7   distancing with 4 other groups of four within 3-4 feet apart.
 8              32- The CDC Guidelines on Management of Coronavirus Disease 2019 (COVID-19) in
 9   Correctional and Detention Facilities for Prevention Practices for Incarcerated/Detained Persons
10   and to practice social distancing in regards to housing states “If space allows, reassign bunks to
11   provide more space between individuals, ideally 6 feet or more in all directions. (Ensure that
12   bunks are cleaned thoroughly if assigned to a new occupant.) Arrange bunks so that individuals
13   sleep head to foot to increase the distance between them Rearrange scheduled movements to
14   minimize mixing of individuals from different housing areas
15              33-At the Adelanto Facility in the West-wing W2-Alpha or W2-A housing unit, there are
16   18 cells or rooms. There are 8 cells/rooms on the first floor and 10 cells/rooms on the second
17   floor. Room 101 on the first floor and room 201 on the second floor are 8-man cells, 20 x 14,
18   that are holding 6 detainees each. The 4-man cells, 12 x 10, are holding approximately 3
19   detainees and the 2-man cells are holding one to two detainees. As of May 6, 2020, 59 detainees
20   are being held in the 18 cells within the W2-A or W2-Alpha dorm. It is impossible to maintain
21   the 6 feet apart social distancing in the housing units as recommended by the CDC guidelines.
22              34- The Centers for Disease Control and Prevention (CDC) has identified underlying
23   medical conditions that may increase the risk of serious COVID-19 for individuals of any age:
24   blood disorders, chronic kidney or liver disease, compromised immune system, endocrine
25


                                                       10
        Case 2:20-cv-04299 Document 1 Filed 05/12/20 Page 11 of 17 Page ID #:11



 1   disorders, including diabetes, metabolic disorders, heart and lung disease, neurological and
 2   neurologic and neurodevelopmental conditions, and current or recent pregnancy.
 3             35-Individuals with the underlying medical conditions and diseases most vulnerable to
 4   COVID-19, are at a higher risk to suffer serious illness and death. Patients who do not die have
 5   developed prolonged serious illness requiring hospital care including ventilators and other items
 6   of short supply and some may require intensive medical support.
 7             36- Based on publications from American Heart Association, those with high blood
 8   pressure and diabetes are more susceptible to coronavirus and more likely to develop more
 9   severe symptoms. The data from the outbreak in Wuhan shows a 6% death rate among COVID-
10   19 who also have high blood pressure and 7.3% for those with diabetes.
11

12                                          LEGAL ARGUMENTS
13             37. When the Government detains people for violations of immigration law, those people
14   are civil detainees, even if they have a history of criminal convictions. See Zadvydas v. Davis,
15   533 U.S. 678, 690 (2001). Civil detainees are entitled to more considerate treatment and
16   conditions of confinement than criminals, whose conditions of confinement are designed to
17   punish.
18             38. Civil detainees cannot be detained in conditions of confinement that constitute
19   punishment. See Youngberg v. Romeo, 457 U.S. 307, 321-22 (1982).
20             39. The constitutional rights of criminal detainees establish a floor, and not a ceiling, for
21   the clearly established constitutional rights of civil detainees. See Smith v. Wash., 781 F. App'x.
22   595, 597 (9th Cir. 2019).
23             40. If a condition of confinement would violate the Eighth Amendment pertaining to a
24   criminal detainee, it would, certainly, violate the Fifth Amendment pertaining to a civil detainee.
25   See Smith, 781 F. App'x. at 597.

                                                         11
        Case 2:20-cv-04299 Document 1 Filed 05/12/20 Page 12 of 17 Page ID #:12



 1          41. Under the Eighth Amendment, the Government must provide criminal detainees with
 2   basic human needs, including reasonable safety. Helling, 509 U.S. at 32.
 3          42. Under the Due Process Clause of the Fifth Amendment, the Government must
 4   provide civil detainees with more than minimal human necessities. See Jones v. Blanas, 393 F.3d
 5   918, 931 (9th Cir. 2004).
 6          43. The Government violates the Eighth Amendment when it confines a criminal detainee
 7   in unsafe conditions. See Helling, 509 U.S. at 33.
 8          44. The Government violates the Eighth Amendment when the conditions of a criminal
 9   detainee's confinement put the detainee at substantial risk of suffering serious harm and the
10   conditions cause suffering inconsistent with contemporary standards of human decency. See
11   Smith, 781 F. App'x. at 597-598.
12          45. Plaintiff has a Constitutionally protected right under 8th Amendment for safety and
13   general wellbeing. When the Government takes people into custody and detains them against
14   their will, the Constitution imposes upon the Government a duty to assume responsibility for
15   those detainees' safety and general wellbeing. See Helling v. McKinney, 509 U.S. 25, 32 (1993).
16          46. The Government cannot be “deliberately indifferent to the exposure of [prisoners] to
17   a serious, communicable disease on the ground that the complaining [prisoners show] no serious
18   current symptoms.” Helling, 509 U.S. at 33.
19          47. The Government is deliberately indifferent when it fails to take reasonable and
20   available measures to abate a known risk. See Gordon v. County of Orange, 888 F.3d 1125,
21   1124-25 & n. 4 (9th Cir. 2018).
22          48. “That the Eighth Amendment protects against future harm to inmates is not a novel
23   proposition.” Helling, 509 U.S. at 33.
24

25


                                                     12
        Case 2:20-cv-04299 Document 1 Filed 05/12/20 Page 13 of 17 Page ID #:13



 1          49. The Supreme Court clearly stated that “... the Eighth Amendment protects [prisoners]
 2   against sufficiently imminent dangers as well as current unnecessary and wanton infliction of
 3   pain and suffering....” Helling, 509 U.S. at 33.
 4          50. The Defendants are deliberately indifferent to plaintiff’s health and safety under the
 5   8th Amendment. Prison officials have a duty under the Eighth Amendment to provide humane
 6   conditions of confinement. However, a constitutional violation occurs only where the deprivation
 7   alleged is, objectively, “sufficiently serious,” and the official has acted with “deliberate
 8   indifference” to inmate health or safety. A prison official may be held liable under the Eighth
 9   Amendment for acting with “deliberate indifference” to inmate health or safety only if he knows
10   that inmates face a substantial risk of serious harm and disregards that risk by failing to take
11   reasonable measures to abate it. Farmer v. Brennan, 114 S.Ct. 1970 (1994) Pp. 1976–1986 ,.
12   Parkell v. Danberg (2016) 833 F.3d 313.
13          51. Plaintiff has a Constitutionally Protected Due Process Right for Safeguards Against
14   Exposure to COVID-19 Disease. Alien detainees, who have serious underlying medical
15   conditions, in Immigration and Customs Enforcement (ICE) custody seeking temporary
16   restraining order (TRO) in habeas proceeding to immediately release them from custody, are
17   entitled to release from custody for substantive due process claim of deliberate indifference to
18   their medical needs which predisposed them to higher risk from contracting COVID-19; to
19   ensure constitutionally adequate protection from COVID-19 in light of detainees' underlying
20   health conditions, when there is a high likelihood that detainees are being subjected to
21   unconstitutional conditions of confinement and that risks posed by COVID-19 are imminent, and
22   if detainees are to remain detained they would face a significant risk that they would contract
23   COVID-19. U.S. Const. Amend. 5. Coronel v. Decker, F.Supp.3d ----, 2020 WL 148727 (March
24   27, 2020). The Court in Coronel v. Decker held that 1) alien detainees faced a risk of severe,
25   irreparable harm if they contracted COVID-19; 2) alien detainees had serious, unmet medical

                                                        13
        Case 2:20-cv-04299 Document 1 Filed 05/12/20 Page 14 of 17 Page ID #:14



 1   needs that made them particularly vulnerable if they contracted COVID-19, as required for claim
 2   of violation of substantive due process based on deliberate indifference to serious medical needs;
 3   3) alien detainees demonstrated a likelihood of success on claim government's actions
 4   constituted deliberate indifference to their medical needs which predisposed them to higher risk
 5   of COVID-19; 4) alien detainees demonstrated a likelihood of success on claim they were
 6   entitled under procedural due process to an expeditious bond hearing that considered
 7   individualized risk that COVID-19 posed; 5) balance of the equities and public interest weighed
 8   in favor of granting TRO releasing alien detainees; 6) alien detainees were entitled to release
 9   from custody for substantive due process claims of deliberate indifference to their medical needs;
10   and 7) alien detainees were entitled to release from custody until their bond hearing for
11   procedural due process claim for consideration of their individualized risk that COVID-19 posed.
12          52.Government’s Deliberate Indifference of Plaintiff’s Health Condition Amounts to
13   Punishment because it is not reasonably related to a legitimate nonpunitive Governmental
14   Objective. The Court in Bell v. Wolfish, 99 S. Ct. 1861 (1979) held that in evaluating the
15   constitutionality of conditions or restrictions of pretrial detention that implicates only the
16   protection against deprivation of liberty without due process of law, the proper inquiry is
17   whether those conditions or restrictions amount to punishment of the detainee. Absent a showing
18   of an expressed intent to punish, if a particular condition or restriction is reasonably related to a
19   legitimate nonpunitive governmental objective, it does not, without more, amount to
20   “punishment,” but, conversely, if a condition or restriction is arbitrary or purposeless, *521 a
21   court may permissibly infer that the purpose of the governmental action is punishment that may
22   not constitutionally be inflicted upon detainees qua detainees. In addition to ensuring the
23   detainees' presence at trial, the effective management of the detention facility once the individual
24   is confined is a valid objective that may justify imposition of conditions and restrictions of
25


                                                       14
        Case 2:20-cv-04299 Document 1 Filed 05/12/20 Page 15 of 17 Page ID #:15



 1   pretrial detention and dispel any inference that such conditions and restrictions are intended as
 2   punishment. Pp. 1872-1875.
 3          53. The Government violates a civil detainee's constitutional rights if a condition of the
 4   detainee's confinement places the detainee at substantial risk of suffering serious harm, such as
 5   the harm caused by a pandemic. See Smith, 781 F. App'x. at 595.
 6          54. The Government must not be deliberately indifferent to the potential exposure of civil
 7   detainees to a serious, communicable disease on the ground that the complaining detainees show
 8   no serious current symptoms, or ignore a condition of confinement that is more than very likely
 9   to cause a serious illness. See Helling, 509 U.S. at 32
10          55. Courts have broad power to fashion equitable remedies to address constitutional
11   violations in carceral institutions. Hutto v. Finney, 437 U.S. 678, 687 n.9 (1978). “When
12   necessary to ensure compliance with a constitutional mandate, courts may enter orders placing
13   limits on a prison’s population,” Brown v. Plata, 563 U.S. 493, 511 (2011). “The scope of a
14   district court's equitable powers” in this regard “is broad, for breadth and flexibility are inherent
15   in equitable remedies.” Hutto, 437 U.S., at 687, n. 9. Thus, even where “[t]he inquiry involves
16   uncertain predictions regarding the effects of population reductions, as well as difficult
17   determinations regarding the capacity of prison officials to provide adequate care at various
18   population levels,” federal courts “have substantial flexibility [in] making these judgments” and
19   crafting an appropriate remedy. Plata, 563 U.S. at 538.
20          56. Federal courts have repeatedly ordered the release of detained persons when
21   necessary to remedy unconstitutional conditions caused by overcrowding. See, e.g., Plata, 563
22   U.S. 493; Duran v. Elrod, 713 F.2d 292, 297–98 (7th Cir.1983), cert. denied, 465 U.S. 1108
23   (1984) (concluding that court did not exceed its authority in directing release of low-bond
24   pretrial detainees as necessary to reach a population cap); Mobile Cty. Jail Inmates v. Purvis, 581
25   F. Supp. 222, 224–25 (S.D. Ala. 1984) (concluding that district court properly exercised

                                                       15
        Case 2:20-cv-04299 Document 1 Filed 05/12/20 Page 16 of 17 Page ID #:16



 1   remedial powers to order a prison’s population reduced to alleviate unconstitutional conditions,
 2   and noting other cases); Inmates of the Allegheny Cty. Jail v. Wecht, 565 F. Supp. 1278, 1297
 3   (W.D. Pa. 1983) (order to reduce overcrowding “is within our power to correct the constitutional
 4   violations”); Brenneman v. Madigan, 343 F. Supp. 128, 139 (N.D. Cal. 1972) (“If the state
 5   cannot obtain the resources to detain persons in accordance with minimum constitutional
 6   standards, then the state simply will not be permitted to detain such persons.”); see also
 7   Unknown Parties v. Nielsen, CV-15-00250-TUC-DCB, 2020 WL 813774, *1 (D. Az. Feb. 19,
 8   2020) (ordering that DHS release from custody detainees to whom it did not provide a bed,
 9   shower, nutritious food, and screening by a medical professional within 48 hours of booking).
10

11                                            CLAIM FOR RELIEF
12          58. Plaintiff reiterates all allegations above and incorporates them by reference as though
13   set forth fully herein. By detaining Plaintiff at Adelanto during the global COVID-19 pandemic
14   without implementing social distancing, Defendants are failing to ensure Plaintiff’s reasonable
15   safety, exposing them to a risk of infection from COVID-19 and thus violating his rights under
16   the Fifth Amendment.
17          59. For the reasons stated above, Defendants’ failure to implement social distancing
18   violates Plaintiff’s right to reasonable safety in government custody, rendering Defendants’
19   ongoing detention of Plaintiffs in violation of the Due Process Clause.
20

21                                       PRAYER FOR RELIEF
22   WHEREFORE, Plaintiff respectfully ask this Court to take jurisdiction over
23   this actual controversy and:
24   a. Issue a Writ of Habeas Corpus based on violation of Plaintiff’s Due Process rights for
25   continued detention and order Defendants to release the plaintiff for safety and to permit

                                                     16
        Case 2:20-cv-04299 Document 1 Filed 05/12/20 Page 17 of 17 Page ID #:17



 1   adequate social distancing or grant any other and further relief that this Court deems just and
 2   appropriate
 3   b. Award Plaintiffs his costs and reasonable attorneys’ fees in this action under the Equal Access
 4   to Justice Act, as amended, 5 U.S.C. § 504 and 28 U.S.C. § 2412, and on any other basis justified
 5   under law.
 6                                                        Respectfully submitted,
 7

 8   Dated: May 12th, 2020                                /s/   Soheila Hosseini
 9                                                        Soheila Hossieni
10                                                        Counsel for Plaintiff-Petitioner
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                                     17
